DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1 and 3 are amended.
Claim 2 and 4-5 are canceled.
Claims 6 and 7 are newly added.
Claim Objection
Claim 5 has been canceled. So the objection has been withdrawn for this claim
Claim Rejections - 35 USC §112(b)

Claim 1 and 3 being amended to clarify the subject matter .So the rejection based on 112(b) has been withdrawn.
Allowable Subject Matter
Regarding claims 1 and 6 the closest prior art of record Cloutier et al. (US 20150248828 A1) (hereinafter Cloutier), Holliday (US 20140013842 A1) (hereinafter Holliday), Torvik (Torvik, Peter J. "On estimating system damping from frequency response bandwidths." Journal of Sound and Vibration 330.25 (2011): 6088-6097.) and Park (US 20110254782 A1) (hereinafter Park)  teaches following:
Regarding Claim 1, Cloutier teaches a method for detecting a bandwidth of a linear vibration motor, the linear vibration motor comprising a housing and a motor suspended within the housing so that a vibration is generated by a linear reciprocating motion of the motor, wherein the method comprises the following steps: 
step S 1: setting a target displacement level (Fig 5, Para [0047], “5 zones ranging from “Very Good” to “Very rough”. “ Very Good” can be the “target displacement level which is represented by 1 VSM in figure 4); 
step S2: measuring a displacement frequency response curve with reference to the target displacement level (Fig 4, Para [0047], line 1-5, “More particularly, the graph shown in FIG. 4 is associated to an example of a system adapted for a slow- rotating hydro turbine-generator the VSM (i.e. Vibration severity measurement to quantify the dimensional vectors displacement and frequency. So VSM is the “displacement frequency response curve”) values corresponding to 5 zones ranging from “Very Good” to ‘Very Rough” derived from an ISO displacement severity chart. According to Para [0047], line 14-19, “In the graph shown, two peaks of vibration are observed, a first peak 50 around 5.5 Hz triggering the vibration severity threshold level of 1.9 VSM. In a “Fair Zone” (i.e. reference to 1VSM which is the target displacement), and the second peak 52 around 70 Hz, triggering the vibration severity threshold level of 9.8 VSM, into a “Rough Good Zone”); 
step S3: comparing the displacement frequency response curve obtained in step S2 with a preset standard target displacement frequency response curve, determining (Para [0026], line 5-10, “The numeral 1 of such a synthetic unit can correspond to the afore-mentioned upper limit of a comfort zone, in one example. This approach is detailed below where the synthetic unit is referred to as the unit of VSM (Vibration Severity Measurement) and a value of 1 VSM is associated to the upper limit of a comfort zone (i.e. Standard target displacement frequency) within which vibrations are considered minimal or non-stressful for the machine”. Non-stressful condition can be , features of the displacement frequency response curve are the same as features of the standard target displacement frequency response curve, and (Para [0026], line 5-10, “The numeral 1 of such a synthetic unit can correspond to the afore-mentioned upper limit of a comfort zone, in one example. This approach is detailed below where the synthetic unit is referred to as the unit of VSM (Vibration Severity Measurement) and a value of 1 VSM is associated to the upper limit of a comfort zone (i.e. Standard target displacement frequency) within which vibrations are considered minimal or non-stressful for the machine”. Non-stressful condition can be one criteria to compare.), if features of the displacement frequency response curve are the same as features of the standard target displacement frequency response curve entering step S4 (Para [0026], line 5-10, “The numeral 1 of such a synthetic unit can correspond to the afore-mentioned upper limit of a comfort zone, in one example. This approach is detailed below where the synthetic unit is referred to as the unit of VSM (Vibration Severity Measurement) and a value of 1 VSM is associated to the upper limit of a comfort zone (i.e. Standard target displacement frequency) within which vibrations are considered minimal or non-stressful for the machine”. Non-stressful condition can be one criteria to be qualified. As mentioned in Para [0050], claim 2, “the common unit is synthetic unit derived from a vibration severity chart and the first and second bandwidths are also derived from the vibration severity chart” (i.e. entering the step S4 if it is qualified); 
 step S4: measuring a bandwidth (Para [0050], claim2, “the first and second band widths are also derived from the vibration severity chart”). 
Holliday teaches driving the linear vibration motor ( Para[0022], “A linear motor is particularly well suited for use with active balancers that are used with present invention”) by sinusoidal signals having different frequencies (Para[0029], line 9-23, “The variation of each balancing signal for each frequency by periodic updating adapts the balancing signals to currently sensed vibrations, so that the sinusoidal balancing signal for each frequency is continuously applied to the drive motor to generate a compensating force at the appropriate phase, amplitude and frequency to bring the sensed vibrations at each frequency to a minimum”). 
Torvik teaches 
wherein the step comprises: in the displacement frequency response curve (Fig 1), along with a direction of frequency increasing (Fig 1, Frequency is increasing in x axis ), a first frequency point reaching the target displacement level (Fig 1, represented by dashed line) is defined as a bandwidth lower limit frequency (  Page 4, Section 2, frequency ω1 is first frequency point and bandwidth lower limit frequency as in this frequency, displacement  response reaches  some fraction r of the maximum value) a last frequency point reaching the target displacement level is defined as a bandwidth upper limit frequency ( Page 4, Section 2, frequency ω2 is last frequency and bandwidth upper limit frequency  as in this frequency, displacement  response is some fraction r of the maximum value), and the bandwidth of the linear vibration motor  is obtained by calculating a difference between the bandwidth upper limit frequency and the bandwidth lower limit frequency (Page 3, Section 1 , line 5-7, “The measure of damping is taken as being proportional to the bandwidth of the response, i.e. the difference between the .  
Park teaches this machine can be a linear vibrator or vibration motor (Fig 3).


However the prior art fails to anticipate and render obvious a method for detecting a bandwidth of a linear vibration motor, comprising a linear vibration motor, wherein the method comprises the following steps: wherein the step comprises: so that a steady state displacement level of the motor vibrator reaches the target displacement level without exceeding a maximum input voltage amplitude, in combination with the rest of the claim limitations as claimed and defined by the applicant.
Claim 3 being dependent on claim 1 is allowed for same reason.
Regarding Claim 6, Cloutier teaches a method for detecting a bandwidth of a linear vibration motor, the linear vibration motor comprising a housing and a motor suspended within the housing so that a vibration is generated by a linear reciprocating motion of the motor, wherein the method comprises the following steps: 
step S 1: setting a target displacement level (Fig 5, Para [0047], “5 zones ranging from “Very Good” to “Very rough”. “ Very Good” can be the “target displacement level which is represented by 1 VSM in figure 4); 
step S2: measuring a displacement frequency response curve with reference to the target displacement level (Fig 4, Para [0047], line 1-5, “More particularly, the graph shown in FIG. 4 is associated to an example of a system adapted for a slow- rotating hydro turbine-generator the VSM (i.e. Vibration severity measurement to quantify the dimensional vectors displacement and frequency. So VSM is the “displacement frequency response curve”) values corresponding to 5 zones ranging from “Very ; 
step S3: comparing the displacement frequency response curve obtained in step S2 with a preset standard target displacement frequency response curve, (Para [0026], line 5-10, “The numeral 1 of such a synthetic unit can correspond to the afore-mentioned upper limit of a comfort zone, in one example. This approach is detailed below where the synthetic unit is referred to as the unit of VSM (Vibration Severity Measurement) and a value of 1 VSM is associated to the upper limit of a comfort zone (i.e. Standard target displacement frequency) within which vibrations are considered minimal or non-stressful for the machine”. Non-stressful condition can be one criteria to be qualified), determining whether features of the displacement frequency response curve are the same as features of the standard target displacement frequency response curve, (Para [0026], line 5-10, “The numeral 1 of such a synthetic unit can correspond to the afore-mentioned upper limit of a comfort zone, in one example. This approach is detailed below where the synthetic unit is referred to as the unit of VSM (Vibration Severity Measurement) and a value of 1 VSM is associated to the upper limit of a comfort zone (i.e. Standard target displacement frequency) within which vibrations are considered minimal or non-stressful for the machine”. Non-stressful condition can be one criteria to compare.), and if features of the displacement frequency response curve are the same as features of the standard target displacement frequency response curve entering step S4 (Para [0026], line 5-10, “The numeral 1 of such a synthetic unit can correspond to the afore-mentioned upper limit of a comfort zone, in one example. This approach is detailed below where the synthetic unit is referred to as the unit of VSM (Vibration Severity Measurement) and a value of 1 VSM is associated to the upper limit of a comfort zone (i.e. Standard target displacement frequency) within which vibrations are considered minimal or non-stressful for the machine”. Non-stressful condition can be one criteria to be qualified. As mentioned in Para [0050], claim 2, “the common unit is synthetic unit derived from a vibration severity chart and the first and second bandwidths are also derived from the vibration severity chart” (i.e. entering the step S4 if it is qualified);
 step S4: measuring a bandwidth (Para [0050], claim2, “the first and second band widths are also derived from the vibration severity chart”) 
Holliday teaches driving the linear vibration motor ( Para[0022], “A linear motor is particularly well suited for use with active balancers that are used with present invention”) by sinusoidal signals having different frequencies (Para[0029], line 9-23, “The variation of each balancing signal for each frequency by periodic updating adapts the balancing signals to currently sensed vibrations, so that the sinusoidal balancing signal for each frequency is continuously applied to the drive motor to generate a compensating force at the appropriate phase, amplitude and frequency to bring the sensed vibrations at each frequency to a minimum”), 
Torvik teaches 
wherein the step comprises: in the displacement frequency response curve (Fig 1), along with a direction of frequency increasing (Fig 1, Frequency is increasing in x axis ), a first frequency point reaching the target displacement level (Fig 1, represented by dashed line) is defined as a bandwidth lower limit frequency (  Page 4, Section 2, frequency ω1 is first frequency point and bandwidth lower limit frequency as in this frequency, displacement  response reaches  some fraction r of the maximum value) a last frequency point reaching the target displacement level is defined as a bandwidth upper limit frequency ( Page 4, Section 2, frequency ω2 is last frequency and bandwidth upper limit frequency  as in this frequency, displacement  response is some fraction r of the maximum value), and the bandwidth of the linear vibration motor  is obtained by calculating a difference between the bandwidth upper limit frequency and the bandwidth lower limit frequency (Page 3, Section 1 , line 5-7, “The measure of damping is taken as being proportional to the bandwidth of the response, i.e. the difference between the two frequencies at which the amplitudes are (most typically) 70.7% of the amplitude at the resonance of interest”. Page 4, equation 4 numerator).  
Park teaches this machine can be a linear vibrator or vibration motor (Fig 3).


However the prior art fails to anticipate and render obvious a method for detecting a bandwidth of a linear vibration motor, comprising a linear vibration motor, wherein the method comprises the following steps: wherein the step comprises: so that a steady state displacement level of the motor vibrator reaches the target displacement level without exceeding a maximum input voltage amplitude in combination with the rest of the claim limitations as claimed and defined by the applicant.
Claim 7 being dependent on claim 6 is allowed for same reason.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Ge et al. (US 20180026572 A1) –Figure 3, step S1-S6 states the vibration state parameter. However this publication does not qualify to use as a prior art due to non-qualifying date.
Deng et al. ( US 10816602 B2 ) – Fig 1 and Fig 3 – states similar subject matter of calculating bandwidth .However this patent does not qualify as a prior art due to non-qualifying date. The patent having same inventor the patent is examined for double patenting .However the claim comparison between two documents does not provide enough evidence for qualification for double patenting.
Amaya et al. (US 5955799) - This art teaches the driving vibration system with prescribed frequency which a predetermined fixed frequency.
Mortazav et al. (US 20200328711 A1) –This art discusses about PWM control and applying analog sine wave at the desired frequency to drive linear vibration actuator (LRA).However this effective filing  date of this art does not qualify it to be considered it as a prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-5PM, CST, Monday -Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 5712728586. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862